Citation Nr: 1721742	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDING OF FACT

In March 2017, the Veteran notified the Board of his intention to withdraw his claim for service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue regarding service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In the present case, in a March 2017 statement, the Veteran requested to withdraw the issue of service connection for PTSD. Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue, and it must be dismissed.  






ORDER

 The claim of entitlement to service connection for PTSD is dismissed



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


